Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 14, 20, and 21 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9, 10, and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuban et al. (Cuban) (US 2017/0053169) in view of Sham (US 2017/0193556) in view of Kugelmass (US 2016/0046374), and further in view of Byrne (US Pat. No. 9,826,415).
Regarding claim 1, Cuban discloses a method comprising:
receiving an instruction to locate a target having a known identity, specific to the target ([0041], an located person is identified as the person of interest), at an area associated with the target ([0026], [0027], classified objects are including facial features of a human are known and are used for performing a count of objects in an image; [0052], the target is searched for in a region), the target (FIG. 3D, person 302) being located proximate an object (FIG. 3D, [0026], bike) associated with and different from the target in the area ([0026], [0027], a human is differentiated from a bike; [0041], the identity of a person of interest can be determined);
causing to move a first moving platform to the area, wherein the first moving platform is configured with a first type of sensor ([0052], a drone is dispatched to search for a target object in a region of interest);
attempting to locate, via the first moving platform and the first type of sensor, the target at the area, wherein the attempting to locate the target does not result in locating the target at the area ([0051], image data using a camera is captured; [0052], when the target object is not located, a zero count value is returned):
causing to move a second moving platform to the area based on the attempting step ([0035], a drone is deployed to the site of an incident based on the drone’s relative location to the incident), where the second moving platform is configured with a second type of sensor different from the first type of sensor of the first moving platform ([0052], claims 8, 12, and 13, based on the count data, a second UAV is sent to capture a second set of sensor data including heat, radio frequency, audio, and motion data); and
locating, via the second moving platform and the second type of sensor, the target ([0052], the additional sensor data is used for locating the target object).
Cuban is silent about the target being located proximate an object associated with and different from the target in the area, where an identity of the object is specific to the object; causing to move a second moving platform to the area based on at least one of wind speed at the area and precipitation at the area; where the second moving platform is configured with a mobile cellular base station; and causing the second moving platform to enable, via the mobile cellular base station, cellular service for a mobile device operated by the target.
Sham from the same or similar field of endeavor discloses the target being located proximate an object associated with and different from the target in the area, where an identity of the object is specific to the object ([0007], the identity of a second person associated with a first identified person is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sham into the teachings of Cuban for more accurately identifying objects or people in an area of a target object.
Cuban in view of Sham is silent about causing to move a second moving platform to the area based on at least one of wind speed at the area and precipitation at the area; where the second moving platform is configured with a mobile cellular base station; and causing the second moving platform to enable, via the mobile cellular base station, cellular service for a mobile device operated by the target.
Kugelmass from the same or similar field of endeavor discloses causing to move a second moving platform to the area based on at least one of wind speed at the area and precipitation at the area ([0025], [0037], a second UAV is deployed based on wind speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kugelmass into the teachings of Cuban in view of Sham for deploying UAVs which are equipped appropriately for current weather conditions.
Cuban in view of Sham in view of Kugelmass is silent about where the second moving platform is configured with a mobile cellular base station; and causing the second moving platform to enable, via the mobile cellular base station, cellular service for a mobile device operated by the target.
Byrne from the same or similar field of endeavor discloses where a moving platform is configured with a mobile cellular base station; and causing the moving platform to enable, via the mobile cellular base station, cellular service for a mobile device operated by the target (col. 2 lns. 1-16, a drone with a cellular base station is deployed for enabling cellular service for a lost hiker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Byrne into the teachings of Cuban in view of Sham in view of Kugelmass for allowing a lost target to enable communication for receiving assistance.
Regarding claim 2, Cuban discloses wherein the target comprises at least one of
a target person ([0026], humans), a target animal ([0051], animals), or a target inanimate object ([0026], a bicycle or vehicle).
Regarding claim 3, Cuban in view of Sham discloses the method of claim 1, Cuban further discloses the second moving platform locating the target ([0052], the additional sensor data is used for locating the target object).
While Cuban does not explicitly disclose transmitting, to the second moving platform, data comprising a known identifier associated with the target, wherein the locating the target is based on the known identifier, it is implicit that an identifier for the target is transmitted to the second UAV since the second UAV assists the first UAV in locating the target object based on the additional sensor data of the second UAV ([0052], claims 8, 12, and 13, based on the count data, a second UAV is sent to capture a second set of sensor data including heat, radio frequency, audio, and motion data for locating the target object).
Regarding claim 4, Cuban discloses wherein the known identifier comprises at least one of a known image of the target ([0026], known facial features), a known cellular device radio frequency (RF) signal signature for a mobile device of the target ([0030], distinct cell phone signals), and a known acoustic signature associated with the target ([0030], audio signatures).
Regarding claim 6, Cuban discloses generating a message indicating that the target is located ([0044], a target determination is made and a report is generated); and transmitting the message to at least one of a rescue personnel, or a law enforcement agency ([0044], a report is sent to law enforcement or rescue personnel).
Regarding claims 9 and 10, Cuban in view of Sham in view of Kugelmass in view of Byrne discloses the method of claim 1 (see claim 1 above).
Cuban in view of Sham in view of Kugelmass is silent about wherein the second moving platform is configured to relay, to an external communication network, a cellular communication from the mobile device; and wherein the external communication network comprises at least one of a cellular network and a satellite network.
Byrne from the same or similar field of endeavor discloses wherein a moving platform is configured to relay, to an external communication network, a cellular communication from the mobile device (col. 2, lns. 49-58, a UAV allows communication between a person’s personal user device and a network); and wherein the external communication network comprises at least one of a cellular network and a satellite network (col. 3, lns. 1-5, col. 8, lns. 65-67-col. 9, lns. 1-5, cellular or satellite communication is enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Byrne into the teachings of Cuban in view of Sham in view of Kugelmass for allowing a lost target to enable communication for receiving assistance.
Regarding claim 12, Cuban discloses wherein the attempting to locate the target at the area is responsive to determining that a disaster occurred at the area ([0035]-[0037], objects such as pedestrians and bicycles are tracked based on the determination that an accident has occurred).
Regarding claim 13, Cuban discloses causing to move, based on the attempting step, a third moving platform to the area, wherein the target is further located via the third moving platform (FIG. 4A, [0035], three drones are deployed).
Regarding claim 14, Cuban discloses a system comprising: 
a graphical user interface (GUI) (FIG. 1, [0059], a device comprising a display for user input for controlling the UAV);
one or more processors (1102); and
memory storing instructions that, when executed by the one or more processors, effectuate operations ([0061], a program stored on a computer readable medium) comprising:
receiving an instruction to locate a known target having a known identity, specific to the target ([0041], an located person is identified as the person of interest), at an area associated with the target (see claim 1 above), the target (FIG. 3D, person 302) being located proximate an object (FIG. 3D, [0026], bike) associated with and different from the target in the area ([0026], [0027], a human is differentiated from a bike; [0041], the identity of a person of interest can be determined);
causing to move, based on a first operator interaction with the GUI, a first moving platform to the area (FIG. 1, [0059], a device comprising a display for user input for controlling the UAV), wherein the first moving platform is configured with a first type of sensor (see claim 1 above);
attempting to locate, based on data captured by the first moving platform using the first type of sensor, the target at the area ([0059], a device comprising a display for user input for controlling the UAV’s flight path), wherein the attempting to locate the target does not result in locating the target at the area (see claim 1 above),
causing to move, a second platform to the area based on the attempting step (see claim 1 above), where the second moving platform is configured with a second type of sensor different from the first type of sensor of the first moving platform (see claim 1 above); and
locating, based on data captured by the second moving platform using the second type of sensor, the target (see claim 1 above).
Cuban is silent about the target being located proximate an object associated with and different from the target in the area, where an identity of the object is specific to the object; causing to move a second moving platform to the area based on at least one of wind speed at the area and precipitation at the area; where the second moving platform is configured with a mobile cellular base station; and causing the second moving platform to enable, via the mobile cellular base station, cellular service for a mobile device operated by the target.
Sham from the same or similar field of endeavor discloses the target being located proximate an object associated with and different from the target in the area, where an identity of the object is specific to the object ([0007], the identity of a second person associated with a first identified person is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sham into the teachings of Cuban for more accurately identifying objects or people in an area of a target object.
Cuban in view of Sham is silent about causing to move a second moving platform to the area based on at least one of wind speed at the area and precipitation at the area; where the second moving platform is configured with a mobile cellular base station; and causing the second moving platform to enable, via the mobile cellular base station, cellular service for a mobile device operated by the target.
Kugelmass from the same or similar field of endeavor discloses causing to move a second moving platform to the area based on at least one of wind speed at the area and precipitation at the area ([0025], [0037], a second UAV is deployed based on wind speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kugelmass into the teachings of Cuban in view of Sham for deploying UAVs which are equipped appropriately for current weather conditions.
Cuban in view of Sham in view of Kugelmass is silent about where the second moving platform is configured with a mobile cellular base station; and causing the second moving platform to enable, via the mobile cellular base station, cellular service for a mobile device operated by the target.
Byrne from the same or similar field of endeavor discloses where a moving platform is configured with a mobile cellular base station; and causing the moving platform to enable, via the mobile cellular base station, cellular service for a mobile device operated by the target (col. 2 lns. 1-16, a drone with a cellular base station is deployed for enabling cellular service for a lost hiker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Byrne into the teachings of Cuban in view of Sham in view of Kugelmass for allowing a lost target to enable communication for receiving assistance.
Regarding claim 15, Cuban discloses wherein the instruction is input to the
system via a third operator interaction with the GUI ([0059], a device comprising a display for user input for controlling the UAV). While Cuban does not disclose a third operator interaction, it is implicit that the user is able to input any number of operations for controlling aspects of the UAV.
Regarding claim 16, Cuban discloses wherein the data captured by the first moving platform using the first type of sensor is received by the system based on a third operator interaction with the GUI ([0059], a device comprising a display for user input for controlling the UAV). While Cuban does not disclose a third operator interaction, it is implicit that the user is able to input any number of operations for controlling aspects of the UAV.
Regarding claim 17, the limitation of claim 17 are rejected in the analysis of claim 3. Cuban further discloses based on a operator interaction with the GUI ([0059], a device comprising a display for user input for controlling the UAV). While Cuban does not disclose a third operator interaction, it is implicit that the user is able to input any number of operations for controlling aspects of the UAV.
Regarding claim 18, Cuban discloses wherein the data transmitted to the second
moving platform comprises at least one of the data captured by the first moving platform using the first type of sensor (claims 8 and 12, a second UAV is deployed to aid in imaging using sensor data captured by the first UAV).
Regarding claim 19, Cuban discloses wherein the operations further comprise:
outputting, via a display area of the GUI, image data captured by at least one of the first moving platform and the second moving platform ([0059], image data is analyzed using the display device 1100).
Regarding claim 20, the limitations of claim 20 are rejected in the analysis of claim 1.  Cuban further discloses the system for implementing the method of claim 1 (see FIG. 8A).
Regarding claim 21, the limitations of claim 21 are rejected in the analysis of claim 1.  Cuban further discloses a non-transitory computer-readable medium comprising program instructions executed by a processor ([0061], a program stored on a computer readable medium).
Regarding claims 22 and 23, Cuban discloses responsive to locating the target, causing at least one of the first moving platform or the second moving platform to remain within a pre-determined distance from the target ([0036], a distance is maintained when an object is detected),
wherein the causing to move the second moving platform to the area is based on a flight profile based on a flight distance ([0035], a drone is deployed to the site of an incident based on the drone’s relative location to the incident).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuban et al. (Cuban) (US 2017/0053169) in view of Sham (US 2017/0193556) in view of Kugelmass (US 2016/0046374), in view of Byrne (US Pat. No. 9,826,415), and further in view of Wu (CN107809277).
Regarding claim 8, Cuban in view of Sham in view of Kugelmass in view of Byrne discloses the method of claim 1 (see claim 1 above).
Cuban in view of Sham in view of Kugelmass in view of Byrne is silent about causing to move the second moving platform from a first position within the area to a second position within the area, wherein the second moving platform is able to provide a stronger cellular signal to the mobile device at the second position than at the first position.
Wu from the same or similar field of endeavor discloses causing to move a moving platform from a first position within the area to a second position within the area, wherein the moving platform is able to provide a stronger cellular signal to the mobile device at the second position than at the first position (pg. 2, paragraphs 2 and 9, a UAV is repositioned to enable better cellular service for a person during a rescue situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the teachings of Cuban in view of Sham in view of Kugelmass in view of Byrne for providing the best cellular service during a rescue event.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuban et al. (Cuban) (US 2017/0053169) in view of Sham (US 2017/0193556) in view of Kugelmass (US 2016/0046374), in view of Byrne (US Pat. No. 9,826,415), and further in view of Michalski et al. (Michalski) (US 2016/0376031).
Regarding claim 11, Cuban in view of Sham in view of Kugelmass in view of Byrne discloses the method of claim 1 (see claim 1 above).
Cuban in view of Sham in view of Kugelmass in view of Byrne is silent about wherein the second moving platform is configured with one or more objects comprising at least one of food, water, clothing, or a detectable beacon device, the method further comprising: causing to land the second moving platform proximate the target to enable access to the one or more objects by the target.
Michalski from the same or similar field of endeavor discloses wherein the second moving platform is configured with one or more objects comprising water ([0096], [0103], fluid or a package is loaded and unloaded), the method further comprising: causing to land the second moving platform proximate the target to enable access to the one or more objects by the target ([0103], the UAV is landed to allow access to the package).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Michalski into the teachings of Cuban in view of Sham in view of Kugelmass in view of Byrne for transporting materials to a target.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488